 




EXHIBIT 10.1




PORTIONS HEREIN IDENTIFIED BY [*****] HAVE BEEN EXCLUDED  FROM THIS EXHIBIT
BECAUSE THE EXCLUDED INFORMATION IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.




Grant ID: DP160012

PI/PD/CR: Jeff Hutchins

No Cost Extension with Attachment F

 




[htbx_ex10z1001.jpg] [htbx_ex10z1001.jpg]




As indicated by the signatures below, the INSTITUTE and the RECIPIENT agree to
the following amendments to the CPRIT Contract:




Original Contract End Date: 31 May 2019

Current Contract End Date: 30 May 2020

Proposed Contract End Date: 30 Nov 2020

Justification: [*****].




Contract Document F: Parties hereby agree that the RECIPIENT is granted a third
six-month extension of time from the termination date reflected in the
Attachment F-No Cost Extension (Version 2) approved on November 20, 2019, for
purposes of concluding the approved scope of work as authorized by the Contract.
Accordingly, the May 30, 2020 termination date is replaced with November 30,
2020. All terms and conditions of the Contract continue during the extension
period. Parties agree that this extension is a “no-cost” extension and approval
of this amendment does not approve, grant or confer additional grant funds in
excess of the amount originally awarded.




Description: The May 30, 2020 termination date is replaced with November 30,
2020 for purposes of concluding the approved scope of work as authorized by the
Contract.




 

 

RECIPIENT

Pelican Therapeutics

ASO Name: Jasuja, Rahul

Submitted Date: 02 Apr 2020

INSTITUTE

Cancer Prevention & Research Institute of Texas

CEO Name: Roberts, Wayne

Approved Date: 09 Apr 2020






